  Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 1 of 17 PageID #:783



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KENNETH ALBRECHT, on behalf of               )
himself and all others similarly situated,   )
                                             )
               Plaintiff,                    )
                                             )   Case No. 1:18-cv-1061
       v.                                    )
                                             )   Hon. Harry D. Leinenweber
OASIS POWER, LLC doing business as           )
OASIS ENERGY,                                )
                                             )
               Defendant.                    )

                     PLAINTIFF’S UNOPPOSED MOTION FOR
                FINAL APPROVAL OF CLASS ACTION SETTLEMENT
          Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 2 of 17 PageID #:783




    I.      INTRODUCTION

           Plaintiff Kenneth Albrecht alleges Defendant Oasis Power, LLC and its related entities

(collectively the “Defendants”) transmitted prerecorded advertising messages to him and the

Settlement Class1 members’ wireless telephone numbers without “prior express written consent” in

alleged violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. After

extensive litigation, negotiation, and mediation before the Hon. Michael Mason (Ret.), the Parties

agreed upon the principal terms of the proposed Settlement, which they later memorialized in the

Settlement Agreement. See ECF Doc. 62-1 (Settlement Agreement).

            On September 24, 2019, this Court preliminarily approved the Settlement, finding the

Settlement was fair, just, reasonable and adequate, subject to further consideration at a final

approval hearing. ECF Doc. 69. The Court also conditionally certified the Settlement Class, ordered

that Notice be disseminated, set an opt out and objection deadline of December 7, 2019 and a Final

Approval Hearing for February 11, 2020. Id. No class member objected to the Settlement and only

two opted out. For the reasons set forth below, the Court should grant final approval of the

Settlement.

    II.     BACKGROUND

             a. History of the Litigation and Discovery

           Plaintiff filed his class action complaint in February 2018. ECF Doc. 1. After amending

once as a matter of right, Defendant Oasis moved to dismiss the FAC, arguing that Plaintiff lacked

standing under Fed. R. Civ. P. 12(b)(1) because he had not suffered any cognizable injury in fact

from his receipt of ringless voicemails, and to stay discovery during that motion’s pendency. ECF


1
 Capitalized terms have the same meanings as identified in the Settlement Agreement unless otherwise
noted.

                                                    1
     Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 3 of 17 PageID #:783



Docs. 31, 36. The Court soon thereafter denied the motion to stay, permitting discovery to proceed

in the usual course. ECF Doc. 38.

           The Court then denied the motion to dismiss in October 2018, ECF Doc. 48, finding that

 the TCPA “establishes substantive, not procedural, rights to be free from telemarketing calls

 consumers have not consented to receive,” and both the “history and the judgment of Congress

 suggest that violation of this substantive right is sufficient to constitute a concrete, de facto

 injury.” Id. The Court therefore concluded that Plaintiff’s allegations of invasion of privacy,

 annoyance, and harassment were sufficient to establish standing under the TCPA. Id.

       In the meantime, from May 2018 until June 2019, the Parties engaged in wide-ranging

 discovery, serving and responding to written discovery, meeting and conferring regarding same,

 deposing Defendant’s 30(b)(6) representative and Plaintiff in his capacity as class representative,

 and serving multiple subpoenas on the third party entities that Defendant hired to conduct the

 marketing campaign as well as pursuing motions to compel those entities’ noncompliance therewith.

         b. Settlement Discussions, Mediation and Confirmatory Discovery

         In June 2019, the Parties agreed to attend private mediation in an attempt to resolve this

 case on behalf of the Settlement Class. The Parties proposed various different mediators and

 ultimately scheduled mediation for June 25, 2019 in Chicago, Illinois before the Hon. Michael

 Mason, a well-respected and experienced JAMS mediator and former U.S. Magistrate Judge for

 the Northern District of Illinois. The Parties exchanged confidential mediation statements

 thoroughly articulating their respective positions on each of the key legal issues relating to liability,

 class certification and damages exposure, and Plaintiff provided a proposed term sheet ahead of

 mediation.

         At mediation, the Parties discussed their competing views on various issues, including the


                                                    2
       Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 4 of 17 PageID #:783



relief to which the Settlement Class is potentially entitled and the prospects of class certification

and eventually began exchanging counterproposals on key aspects of the Settlement. The Parties’

negotiations were at all times highly adversarial and at arm’s length. After almost twelve hours of

mediation, the Parties reached an agreement on the principal terms of the Settlement and signed a

binding term sheet, which the Parties agreed would be used to memorialize the Settlement

Agreement and select a Settlement Administrator.

III.      TERMS OF THE SETTLEMENT

         The Settlement Agreement contains the following key terms:

          a. Class Definition

         Pursuant to the Settlement Agreement, Plaintiff requests in this Motion that the Court

provisionally certify the following Settlement Class: all individuals within the United States (i)

who were sent a prerecorded message, also referred to a ringless voicemail (ii) on his or her

telephone (iii) by or on behalf of Defendants advertising Defendants’ goods and services during

the Class Period. Specifically excluded from the Settlement Class are Defendants and their

affiliates, employees, officers, directors, agents, representatives and their immediate family

members; class counsel and the judge and magistrate judge who have presided over the Action and

their immediate family members. SA § 2.34.

          b. Monetary Relief

         Defendants have agreed to pay, on a non-reversionary basis, cash in the amount of

$7,000,000.00 to create the Settlement Fund, for the benefit of Settlement Class Members, and

which will be used to pay all Settlement costs, including without limitation the Cash Awards,

Notice and Administrative Costs, any Attorneys’ Fee Award and Service Award awarded by the

Court, and will be in full satisfaction of all of Defendants’ monetary obligations under the


                                                 3
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 5 of 17 PageID #:783



Settlement and Settlement Agreement. Id. § 4.01.

       After Notice and Administration Costs and any Attorneys’ Fee Award and Service Award

have been paid from the Settlement Fund, each Settlement Class Member who submits a Valid

Claim will receive a pro rata share of the remainder of the Available Cash Award Total. Id. §

4.02; see also id. §§ 4.03-4.06 (timing of and process for payment distribution). Regardless of

the number of Valid Claims submitted, no portion of the Settlement Fund shall be returned or

refunded to Defendants. Id. § 4.05

          c. Notice and Settlement Administration Costs

       Defendants have agreed to pay from the Settlement Fund all Notice and Administration

Costs to the Settlement Administrator. Id. § 4.01. The total Notice and Administration Costs to

date are $589,113, with a total anticipated cost upon completion of all claims processing activities

of $789,000. See Declaration of Cameron Azari (attached hereto as Exhibit A).

          d. Service Award for Class Representative and Attorneys’ Fees for Class Counsel

       Defendants have agreed to pay from the Settlement Fund, subject to Court approval, a

reasonable Service Award to Plaintiff in recognition of the time and effort he expended in pursuing

this action and in fulfilling his obligations and responsibilities as class representative. SA § 5.01.

Defendants have also agreed to pay from the Settlement Fund a reasonable Attorneys’ Fee Award

to proposed Class Counsel, as may be awarded by the Court. Id. § 5.02

       On November 22, 2019, Plaintiff filed a motion seeking a $7,500 Service Award and

$2,333,310 (or one third of the total settlement) in attorneys fees and costs. ECF Doc. 70. The

Settlement Agreement is not contingent on the amount of any Service Award or Attorneys’ Fee

Award. SA § 5.03.

          e. Objections and Opt-Out Rights

       Any Settlement Class Member who intended to object or opt out of the Settlement was
                                                  4
      Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 6 of 17 PageID #:783



required to do so on or before December 7, 2019. ECF Doc. 69. No class member has objected

to the Settlement and only two have opted out.

IV.     ARGUMENT

         A.     The Settlement Class Should Be Certified for Settlement Purposes

        The proposed Settlement Class is appropriate for certification pursuant to Rule 23(a) and

that it fits into one of the three subsections of Rule 23(b). See Amchem Prods. Inc. v. Windsor, 521

U.S. 591, 621 (1997); In re AT&T Mobility, 270 F.R.D. at 340-345 (citations omitted); see also

Manual for Complex Litigation § 21.632 (4th ed. 2004). The Court should certify the Settlement

Class – defined as all individuals within the United States (i) who were sent a prerecorded message,

also referred to a ringless voicemail (ii) on his or her telephone (iii) by or on behalf of Defendants

advertising Defendants’ goods and services during the Class Period – under Rule 23(a) and Rule

23(b)(3).

                1. The Requirements Of Rule 23(a) Are Satisfied

        Rule 23(a) requires that (a) the proposed settlement is so numerous that joinder of all

individual class members is impracticable (numerosity); (b) there are questions of law or fact

common to the proposed settlement class (commonality); (c) plaintiff’s claims are typical of those

of the class (typicality), and (d) the plaintiff and class counsel will adequately protect the interests

of the class (adequacy). Fed. R. Civ. P. 23(a)(1)–(4); In re AT & T, 270 F.R.D. at 340-44. The

Settlement Class satisfies each of these requirements.

                        a.      Numerosity

        The first requirement of Rule 23(a) is that “the class is so numerous that joinder of all

members is impracticable.” Fed. R. Civ. P. 23(a)(1). The Settlement Class consists of millions of

individuals dispersed throughout the United States. Joinder of all Settlement Class Members is

obviously impractical. See McCabe v. Crawford & Co., 210 F.R.D. 631, 643 (N.D. Ill. 2002) (forty
                                                   5
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 7 of 17 PageID #:783



or more class members is generally sufficient to establish numerosity).            Accordingly, the

numerosity requirement of Rule 23(a) is satisfied.

                        b.     Commonality

        The second requirement is that “there are questions of law or fact common to the class.”

Rule 23(a)(2). The commonality requirement is satisfied where a plaintiff asserts claims that

“depend upon a common contention” that is “of such a nature that it is capable of classwide

resolution – which means that determination of its truth or falsity will resolve an issue that is

central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 131

S. Ct. 2541, 2556 (2011).

        Many questions of law and fact are common to the Settlement Class in this case, including

whether Defendants’ ringless voicemails violate the TCPA, whether Defendants’ messages are

“advertisements” under the TCPA, whether Defendants obtained express written consent, and

whether Defendants’ violations were willful or knowing. See Parker v. Risk Mgmt. Alternatives,

Inc., 206 F.R.D. 211, 213 (N.D. Ill. 2002) (“[A] common nucleus of operative fact is usually

enough to satisfy the [commonality] requirement.”). Accordingly, the commonality requirement

of Rule 23(a) is satisfied.

                        c.     Typicality

        Rule 23(a)(3) requires that “the claims or defenses of the representative parties are typical

of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The typicality requirement is not

demanding.” Fogarazzao v. Lehman Bros., Inc., 232 F.R.D. 176, 180 (S.D.N.Y. 2005).

        Plaintiff’s claims are typical of the claims of Settlement Class Members because Plaintiff’s

claims arise out of the same “event, practice or course of conduct that gives rise to the claim[s] of

the other class members” and “are based on the same legal theory.” Parker, 206 F.R.D. at 213.

Plaintiff and each Settlement Class Member received one or more ringless voicemail messages
                                                  6
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 8 of 17 PageID #:783



from Defendants sent as part of the same marketing campaign. Moreover, Plaintiff and the putative

Settlement Class members all seek statutory damages. Accordingly, the typicality requirement of

Rule 23(a) is satisfied.

                           d.   Adequacy of Representation

        The fourth and final Rule 23(a) requirement is “adequacy of representation,” Fed. R. Civ.

P. 23(a)(4), which has two components: (1) “the representatives must not possess interests which

are antagonistic to the interests of the class;” and (2) “the representatives’ counsel must be

qualified, experienced and generally able to conduct the proposed litigation.” CV Reit, Inc.

v. Levy, 144 F.R.D. 690, 698 (S.D. Fla. 1992) (citation omitted).

      The first component is satisfied because Plaintiff’s interests in this litigation are aligned with,

and not antagonistic to, those of the Settlement Class. See G.M. Sign, 2009 U.S. Dist. LEXIS 73869,

at *15-16; Zyburo, 44 F. Supp. 3d at 503 (holding that “the adequacy requirement is satisfied with

respect to the lead plaintiff in this kind of consumer case unless plaintiff’s interests are antagonistic

to the interest of other members of the class”) (quotation omitted). Plaintiff challenges the same

alleged unlawful conduct and seeks the same monetary relief for himself and all Settlement Class

Members. Plaintiff retained counsel, assisted with the litigation, and vigorously prosecuted the case

on behalf of the Settlement Class.

        The second component of Rule 23(a)(4) is satisfied because Plaintiff hired qualified and

competent counsel who are experienced in class actions generally and TCPA litigation in

particular. See Dkt. No. 62-2 (Class Counsel Firm Resumes). Plaintiff’s counsel have successfully

investigated, commenced, and prosecuted many complex cases and class actions, including the

instant action. Id. Accordingly, the adequacy of representation requirement of Rule 23(a) is

satisfied.


                                                   7
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 9 of 17 PageID #:783



               2. The Requirements Of Rule 23(b)(3) Are Satisfied

       Because Plaintiff seeks certification under Rule 23(b)(3), Plaintiff must additionally show

(a) that common questions of law or fact predominate over questions affecting only individual

class members (predominance); and (b) that a class action is superior to other available methods

of resolving the controversy (superiority). Fed. R. Civ. P. 23(b)(3); In re AT&T Mobility, 270

F.R.D. at 344-45. Both requirements are easily satisfied by the proposed Settlement Class.

                       a.       Common Questions Predominate

       The predominance requirement of Rule 23(b)(3) is satisfied because common questions

comprise a substantial aspect of the case and can be resolved for all Settlement Class members in

a single adjudication. See Roach v. T.L Cannon Corp., 773 F.3d 401, 405 (2d Cir. 2015)

(predominance is satisfied “if resolution of some of the legal or factual questions that qualify each

class member’s case as a genuine controversy can be achieved through generalized proof, and if

these particular issues are more substantial than the issues subject only to individualized proof”).

       This entire case is focused on Defendants’ alleged common practice of using third-party

technology to transmit the same advertising messages to cellular telephone numbers provided by

TMC. See, e.g., Sadowski v. Med1 Online, LLC, No. 07 C 2973, 2008 U.S. Dist. LEXIS 41766,

*13 (N.D. Ill. May 27, 2008) (finding common issues such as “how numbers were generated from

Defendant’s database and whether Defendant’s actions . . . violated the TCPA” to predominate,

and that the issue of consent might be resolved through common proof such as “the source of the

numbers” and “how Defendant selected who was to receive the [ ] faxes”).

       Thus, the central questions in this case – whether Defendants sent advertising messages to

cellular phones without “express written consent” – are capable of resolution on a class-wide basis

by looking to Defendants’ records. Because Defendants used the same technology to transmit all

of the ringless voicemail messages, whether that technology violates the TCPA is a question
                                                 8
   Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 10 of 17 PageID #:783



capable of resolution on a class-wide basis with common proof. Moreover, unlike many TCPA

actions, individualized issues of consent do not predominate. Whether the messages sent by

Defendants are “advertisements” within the meaning of the TCPA (they clearly are) is a question

of law that can be resolved in one stroke for the entire Settlement Class – and, if answered in the

affirmative, would subject Defendants to the heightened requirement of “prior express written

consent” for the entire Settlement Class. In any event, Defendants have the burden to plead and

produce evidence of consent for entire Settlement Class, see Johansen v. GVN Michigan, Inc., No.

1:15-cv-00912, 2015 WL 3823036, at *1 (June 18, 2015) (noting burden is on the defendant to

plead consent affirmative defense), and thus far Defendants have produced no evidence of such

consent for any Settlement Class Member.

        Because there are no apparent issues requiring individualized proof, the predominance

requirement is satisfied for purposes of preliminary approval.

                       b.      Class Treatment of Plaintiff’s Claims is Superior

        Rule 23(b)(3) also requires that a class action be superior to other available methods for

adjudicating the controversy. “The superiority requirement is often met where class members’

claims would be too small to justify individual suits, and a class action would save litigation costs

by permitting the parties to assert their claims and defenses in a single proceeding.” Kaye v. Amicus

Mediation & Arbitration Group, Inc., 300 F.R.D. 67, 81 (D. Conn. 2014); see also Amchem, 521

U.S. at 617 (noting that “the Advisory Committee had dominantly in mind vindication of the rights

of groups of people who individually would be without effective strength to bring their opponents

into court at all”).

        A class action is the superior method for the fair and efficient adjudication of these claims.

Plaintiff’s claims are shared by millions of other consumers, each of whom received at least one

ringless voicemail from Defendants via the same dialing technology.             The resolution of all
                                                  9
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 11 of 17 PageID #:783



 claims of all Settlement Class Members in a single proceeding promotes judicial efficiency and

 avoids inconsistent decisions. See Gen. Tel. Co. of the Sw. v. Falcon, 457 U.S. 147, 155 (1982)

 (noting “the class-action device saves the resources of both the courts and the parties by permitting

 an issue potentially affecting every class member to be litigated in an economical fashion under

 Rule 23”). Further, the statutory damages available under the TCPA ($500.00 per violation, or

 $1,500.00 if the violation is willful) are small in comparison to the costs of litigation. As a result,

 it is unlikely any Settlement Class Member would be willing or able to pursue relief on an

 individual basis.

         Accordingly, the superiority requirement is satisfied for purposes of preliminary approval.

 The Court should provisionally certify the Settlement Class.

         B.     The Settlement Should Be Approved

         Rule 23(e) provides that a court may approve a proposed class settlement “on a finding that

 it is fair, reasonable, and adequate.” See Fed. R. Civ. P. 23(e)(2); see also Synfuel Techs., Inc. v.

 DHL Express (USA), Inc., 463 F.3d 646, 652 (7th Cir. 2006); Armstrong, 616 F.2d at 314. At the

 preliminary approval stage, the district court need only assess whether the proposed settlement

 falls “within the range of possible approval,” in order to “ascertain whether there is any reason to

 notify the class members of the proposed settlement and to proceed with a fairness hearing.” Id.

       While “[f]ederal courts naturally favor the settlement of class action litigation,” In re AT&T

Mobility Wireless Data Servs. Sales Litig., 270 F.R.D. 330, 345 (N.D. Ill. 2010) (quoting Isby, 75

F.3d at 1196), district courts must nonetheless consider the following four factors to determine

whether a proposed settlement is fair, reasonable and adequate: (1) the strength of the plaintiff’s

case compared to the amount of the settlement offer, (2) the length, complexity, and expense of

further litigation, (3) the opinion of competent counsel, and (4) the stage of the proceedings and


                                                   10
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 12 of 17 PageID #:783



amount of discovery completed. See Synfuel, 463 F.3d at 653 (citing Isby, 75 F.3d at 1199).

“Although this standard and the factors used to measure it are ultimately questions for the fairness

hearing that comes after a court finds that a proposed settlement is within approval range, a more

summary version of the same inquiry takes place at the preliminary phase,” Kessler v. Am. Resorts

International's Holiday Network, Ltd., No. 05 C 5944, 2007 WL 4105204, at *5 (N.D. Ill. Nov. 14,

2007) (citing Armstrong, 616 F.2d at 314), under which the facts are viewed “in the light most

favorable to the settlement,” Isby, 75 F.3d at 1199.

         Each of these four factors weighs in favor of finding the proposed Settlement fair,

 reasonable and adequate, warranting its final approval. This is especially true considering that

 none of the members of the Class have objected to the Settlement, and only two have opted out.

                1. The Settlement Provides Substantial Relief to the Settlement Class,
                   Particularly Given the Risks Posed by Continued Litigation

       “The most important factor relevant to the fairness of a class action settlement is the first

one listed: the strength of the plaintiff’s case on the merits balanced against the amount offered in

the settlement.” Synfuel, 463 F.3d at 653 (internal quotes and citations omitted). “Because the

essence of settlement is compromise, courts should not reject a settlement solely because it does not

provide a complete victory to the plaintiffs.” In re AT&T Mobility, 270 F.R.D. at 347 (citations

omitted).

       The amount of the Settlement – $7 million – is substantial. Should the Settlement be

approved, each Settlement Class Member who submits a Valid Claim will receive a Cash Award.

And while Plaintiff continues to believe that his claims against Defendants have merit, there are

legal uncertainties associated with continued litigation that pose substantial risk of non-recovery to

the Settlement Class. See In re Southwest Airlines Voucher Litig., No. 11-cv- 8176, 2013 WL

4510197, at *7 (N.D. Ill. Aug. 26, 2013) (“In considering the strength of plaintiffs’ case, legal

                                                  11
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 13 of 17 PageID #:783



uncertainties at the time of settlement favor approval.”).

         First, the Parties’ primary disagreement in this case concerns whether ringless voicemails

 are governed by the TCPA. Defendants have taken the position that they are not, see ECF Doc.

 36 at 2 n.1 (“Should this case proceed, Oasis Energy expects to argue in the context of summary

 judgment that ringless voicemail falls outside the scope of the TCPA. Among other things, ringless

 voicemail is not a “call” subject to the statute”). Though Plaintiff disagrees with Defendants’

 position and believes it is incorrect factually and legally, should this Court ultimately agree with

 Defendants and grant summary judgment on the issue, the Class will be left with nothing.

         Second, the Parties disagree whether the Settlement Class could be certified on a contested

 motion for class certification filed by Plaintiff. Defendants maintain, inter alia, that individual

 issues among Settlement Class Members would predominate and preclude class certification,

 including issues of consent. Plaintiff disagrees but acknowledges that “[c]ourts determine whether

 issues of individualized consent defeat commonality and predominance in a TCPA cases on a case-

 by-case basis after evaluating the specific evidence available to prove consent.” Physicians

 Healthsource, Inc. v. A-S Medication Sols., LLC, 318 F.R.D. 712, 725 (N.D. Ill. 2016). Thus, if

 Defendants were able to present evidence of “prior express written consent” for a portion of the

 Settlement Class, there would be a risk of the Court denying class certification and the Settlement

 Class recovering nothing.

         Finally, even if Plaintiff were to win class certification, there would remain a risk of losing

 a jury trial. And even assuming Plaintiff prevailed at trial, any judgment could be reversed on

 appeal and, even if it were not, any class-wide damages award “would most surely bankrupt the

 prospective judgment debtor.” In re Capital One, 80 F. Supp. 3d at 790. A pyrrhic victory for the

 Settlement Class at trial is in no one’s interest.


                                                      12
   Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 14 of 17 PageID #:783



               2. Continued Litigation Would Be Complex, Costly and Lengthy

       Preliminary approval is also favored where “[s]ettlement allows the class to avoid the

inherent risk, complexity, time, and cost associated with continued litigation.” Schulte v. Fifth

Third Bank, 805 F. Supp. 2d 560, 586 (N.D. Ill. 2011).

       If this litigation were to continue, it would be lengthy and very expensive and involve

extensive motion practice, including a motion for class certification (and possibly a motion for

decertification), motions for summary judgment and various pretrial motions, as well as the

retention of experts, preparation of expert reports, and expert depositions.

      For example, Plaintiff would need to hire an expert to identify members of the Settlement

Class based on call records produced in this case, an expensive process (and one Defendants are

likely to challenge with their own experts) that would itself take several months. The case would

probably not go to trial for over a year. And even if the Settlement Class recovered a judgment at

trial in excess of the $7.0 million provided by the Settlement, post-trial motions and the appellate

process would deprive them of any recovery for years, and possibly forever in the event of a

reversal.

       Rather than embarking on years of protracted and uncertain litigation, Plaintiff and his

counsel negotiated a Settlement that provides immediate, certain, and meaningful relief to all

Settlement Class Members. See Schulte, 805 F. Supp. 2d at 586. Accordingly, the second factor

weighs in favor of finding the Settlement fair, reasonable and adequate. See Borcea v. Carnival

Corp., 238 F.R.D. 664, 674 (S.D. Fla. 2006) (noting that “ [i]t has been held proper to take the bird

in the hand instead of a prospective flock in the bush”).

               3. Proposed Class Counsel Is Competent, Well-Informed and Experienced,
                  and Strongly Endorses the Settlement

       The third factor examines the opinion of competent counsel as to whether a proposed

                                                 13
    Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 15 of 17 PageID #:783



 settlement is fair, reasonable, and adequate. Isby, 75 F.3d at 1200. In assessing the qualifications

 of counsel under this factor, a court may rely upon affidavits submitted by class counsel as well as

 its own observations of class counsel during the litigation. Id.

         Plaintiff’s counsel and proposed Class Counsel, Katrina Carroll of Carlson Lynch LLP,

 Scott Edelsberg of Edelsberg Law PA, Andrew Shamis of Shamis & Gentile PA and

 Manuel Hiraldo of Hiraldo, P.A., have significant experience in consumer privacy class action

 litigation, and have been appointed and served as class counsel in similar TCPA cases. See ECF

 Doc. 62-2. Class Counsel strongly endorse this Settlement, which they negotiated at arm’s length

 before an experienced mediator.

                4. The Settlement Was Reached After Significant Litigation, Wide-Ranging
                   Discovery and Arm’s Length Negotiations

         The last factor concerns the stage of the proceedings and amount of discovery completed

 at the time the settlement is reached. Synfuel, 463 F.3d at 653. This factor is significant because

 “it indicates how fully the district court and counsel are able to evaluate the merits of plaintiffs’

 claims.” Am. Int’l Grp., Inc. v. ACE INA Holdings, Inc., No. 07 C 2898, 2011 WL 3290302 (N.D.

 Ill. July 26, 2011) (quoting Armstrong, 616 F.2d at 325) (internal quotations omitted).

       The proposed Settlement was reached after nearly a year of litigation and was informed by

counsel’s thorough review and analysis of significant amounts of documents and ESI produced by

Defendants and several third parties, concerning every aspect of this case. Armed with this

information, Plaintiff and his counsel had “a clear view of the strengths and weaknesses” of the case

and were in a strong position to negotiate a fair, reasonable, and adequate settlement on behalf of

the Settlement Class at mediation, which they have done. In re Warner Commc’ns Sec. Litig., 618

F. Supp. 735, 745 (S.D.N.Y. 1985), aff’d 798 F.2d 35 (2d Cir. 1986).

         Accordingly, the final factor weighs in favor of finding the Settlement fair, reasonable and

                                                  14
       Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 16 of 17 PageID #:783



    adequate.

           C.      The Court-Approved Notice Plan Satisfied Due Process

          The Settlement Agreement required the Settlement Administrator to implement a

    comprehensive Settlement Class Notice Program for providing the Class Notice to Settlement

    Class Members and otherwise notifying the Settlement Class of the Settlement and the Settlement

    Agreement. Id. § 8. It has done this, including through highly visible notice placements in Parade,

    People and Sports Illustrated. Publication Notice appeared once as a ½-page ad unit in Parade

    and a full-page ad unit in People and Sports Illustrated. For all three publications, the Publication

    Notice was published as a regional insertion in the 11 targeted states (CT, IL, MA, MD, ME, MI,

    NH, NJ, NY, OH and PA). See Fed. R. Civ. P. 23(e)(1) (calling for notice to be provided in a

    “reasonable manner to all class members who would be bound by the proposal”); In re Northfield,

    2012 WL 366852, at *7. The Administrator also employed banner advertisements through Google

    Display Network, Verizon Media (Yahoo!) Ad Network, and Facebook, creating over 300,000,000

    unique impressions. Further information regarding the comprehensive Notice that was sent out to

    Class Members is further detailed in the Azari Declaration (Ex. A hereto). Taken together, these

    forms of notice reached more than 80% of the Settlement Class. 2 Id.

          Accordingly, the form and method of notice given to class members satisfies all the legal

requirements of Rule 23, as well as the constitutional due process requirements.




2
  The Federal Judicial Center’s Judges’ Class Action Notice and Claims Process Checklist and Plain
Language Guide recommends a target of at least 70% reach for class action notice campaigns. Courts have
used this figure to determine the success of notice campaigns. Swift v. Direct Buy, Inc., No. 11-cv-401, 2013
WL 5770633, at *3 (N.D. In. Oct. 24, 2013) (“The Federal Judicial Center’s checklist on class notice
instructs that class notice should strive to reach between 70% and 95% of the class.”)
                                                        15
     Case: 1:18-cv-01061 Document #: 71 Filed: 01/27/20 Page 17 of 17 PageID #:783



V.      CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court enter an order

granting final approval of the Settlement.

Dated: January 27, 2020                       Respectfully submitted,

                                              By: /s/ Katrina Carroll

                                              Katrina Carroll, Esq.
                                              kcarroll@carlsonlynch.com
                                              Kyle A. Shamberg, Esq.
                                              kshamberg@carlsonlynch.com
                                              CARLSON LYNCH, LLP
                                              111 W. Washington Street, Suite 1240
                                              Chicago, Illinois
                                              60602
                                              Phone No. (312) 750-1265
                                              Fax No. (312) 212-5919

                                              SHAMIS & GENTILE, P.A.
                                              Andrew J. Shamis
                                              ashamis@shamisgentile.com
                                              14 NE 1st Avenue, Suite 400
                                              Miami, FL 33132
                                              Telephone: 305-479-2299
                                              Fax: 786-623-0915

                                              EDELSBERG LAW
                                              20900 NE 30th Ave #417
                                              Aventura, FL 33180
                                              scott@edelsberglaw.com
                                              305-975-3320

                                              HIRALDO P.A.
                                              Manuel S. Hiraldo
                                              Pro Hac Vice
                                              401 E. Las Olas Boulevard Suite 1400
                                              Ft. Lauderdale, FL 33301
                                              mhiraldo@hiraldolaw.com
                                              Telephone: 954-400-4713

                                              Counsel for Plaintiff and the Putative Class



                                                 16
